DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Status of the Claims
The response filed 08/05/2022 is acknowledged.
Claims 97-104 and 110-113 are pending.
Claims 112 and 113 are new.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Withdrawn Rejections
The rejection of claims 97-104 and 110-111 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention has been withdrawn in light of Applicant’s amendment.
The rejection of claims 97-104 and 110-111 under 35 U.S.C. 103 as being unpatentable over Leung, US 6326390 B1 in view of David, US 20180078507 A1 has been withdrawn in light of Applicant’s amendment which places the effective filing date of the presently claimed invention at 04/20/2015. David does not qualify as prior art.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/05/2022, with respect to the rejection(s) of claim(s) 97-111 under 35 U.S.C. 103 have been fully considered and are persuasive since David no longer qualifies as prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Leung in view of Manca, Colloids and Surfaces B, Biointerfaces, 67, 2008; Sung, US 7863258 B1 (all previously cited), and Moslemy, US 20120177741 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 113 is are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 113 contains the limitation of a process consisting of the steps of 
Dissolving a biodegradable polymer and an adenosine receptor antagonist and other optional materials in a solvent to produce an organic phase,
Dissolving chitosan material having a molecular weight in the range of 50-190kD and other optional materials in an acid solution to produce an aqueous phase, and mixing the organic phase and the optional materials with the aqueous phase thereby forming a suspension of particles having a generally uniform distribution of the adenosine receptor antagonist, the chitosan material, and the biodegradable polymer throughout each particle, wherein the particles are not soluble at a pH in the range of from 3.3-6.5.
The specification indicates nanoparticles are obtained by methods including additional steps since the mixture is transferred to a beaker, additional 60mL of 0.1% PVA, SWFI was added, and the suspension is stirred overnight to evaporate the ethyl acetate. Further steps are required to are required to isolate the particles formed after evaporating ethyl acetate. See specification, e.g., 0130. The specification does not appear to support a claim to a process limited to the steps recited in claim 113 exclusively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 97-113 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6326390 B1 in view of Manca, Colloids and Surfaces B, Biointerfaces, 67, 2008; Sung, US 7863258 B1 (all previously cited), and Moslemy, US 20120177741 A1.
Leung teaches compositions comprising particles comprising adenosine receptor antagonists (Leung, e.g., abstract and claim 12). Particles include a biodegradable polymer (Leung, e.g., c6:31-37). Applicable to claim 103: Leung teaches the particle comprises a biodegradable polymer such as polyglycolide, polylactide and copolymers thereof (PLGA). See Leung, e.g., c8:l25-30. Applicable to claim 102: Leung teaches wherein the adenosine receptor antagonist is SCH58261 (Leung, e.g., c3:l60-65, c6:l11-15).
Claims 97-101 and 106-113 include recitations to the manner in which the particle is made. 
The structure implied by the process steps is considered when assessing the patentability of product by process claims over the prior art. However, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113.
Claims 98-101 and new claims 106-113 recite manipulative steps rather than structural features of the claimed particles. 
The process limitations appear to require that the particle comprises adenosine receptor antagonist, a biodegradable polymer and a chitosan material wherein the chitosan has a molecular weight greater than 50 KD, and a uniform distribution of chitosan within and throughout the particle.  
Leung clearly teaches particles comprising an adenosine receptor antagonist and a biodegradable polymer, but Leung does not expressly teach the particle including chitosan material having a molecular weight greater than 50KD, and a generally uniform distribution of chitosan within and throughout the particle. The particle solubility appears to be a property of the structural features of the particles. If the structure is the same, the claimed properties are assumed to be present absent evidence to the contrary. 
Sung provides motivation for modifying particles for active agent delivery with chitosan. Sung teaches nanoparticles for drug delivery comprising enhanced permeability (Sung, e.g., Abstract). Sung teaches nanoparticles comprising permeation enhancer, e.g., chelators, bile salt, surfactant, fatty acid, chitosan and chitosan derivatives (Sung, e.g., c9:27-31). Sung teaches chitosan was a known paracellular permeability enhancer (Sung, e.g., c18:8-15). Sung teaches particles formulated by co-encapsulation of the at least one paracellular transport enhancer, e.g., chitosan and at least one bioactive agent (Sung, e.g., c28:example 13:51-67). Sung teaches particles arranged so that chitosan dominates on a surface of the nanoparticles as a shell substrate and as a core substrate (Sung, e.g., c3: 50-55). Consequently, while Sung suggests chitosan on the surface of the particle, Sung also teaches chitosan co-encapsulated in the particle which appears to meet the limitation of within and throughout the particle as claimed. Sung teaches nanoparticles having a size overlapping with the claimed range, e.g., 50-400 nm (Sung, e.g., c9:l25-26). Sung teaches nanoparticles co-encapsulating at least one paracellular transport enhancer, e.g., a permeation enhancer, and at least one bioactive agent (Sung, e.g., c28, Example 13), e.g., so that the nanoparticles release enhancers to assist permeation of bioactive agent (Sung, e.g., c28:37-45) and nanoparticles (Sung, e.g., c29:l5-22). Sung teaches nanoparticles modified with a permeation enhancer having utility for treating cancer, e.g., when formulated in a pharmaceutical composition comprising the nanoparticles so modified (Sung, e.g., claims). 
With respect to the molecular weight of the chitosan, Sung teaches the chitosan employed in low molecular weight chitosan, e.g., about 80 KD or less. See Sung, e.g., c3:11-34. The claimed range of greater than 50KD overlaps with the range suggested by Sung. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Sung does not expressly teach the particle including an adenosine receptor antagonist.
Like Leung, Manca teaches microparticles comprising a biodegradable polymer (PLGA), wherein the microparticles are further modified with chitosan (Manca, e.g., Abstract). Manca teaches chitosan reduces burst release of the incorporated drug thereby stabilizing the active agent load in the microparticles (Manca, e.g., pg. 169, c1, ⁋ 1). Manca teaches the same emulsion method used for preparing particles employed by the present application. Manca teaches PLGA chitosan microparticles prepared by emulsion solvent diffusion (Manca, e.g., Title, Abstract, pg. 167, c2, section 2.4), wherein the particles are made by a process comprising mixing a biodegradable polymer (PLGA) dissolved in an organic solvent (DCM) with an acidic aqueous phase (acetic acid buffer) comprising chitosan to form a particle suspension. The particles are washed. See Manca, e.g., pg., 167:2.4 Preparation of PLGA/CHT MPs by emulsion solvent diffusion.  Manca teaches chitosan modification promotes mucoadhesion and/or is effective to modulate release of the active agent(s) present in the microparticle (Manca, e.g., abstract). Specifically, Manca observes chitosan modification of the particle composition substantially reduces burst release in a concentration dependent manner which is interpreted by Manca as a stabilizing effect at physiological pH (Manca, e.g., pg. 169, c1:¶ 1).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a microparticle or nanoparticle comprising an adenosine receptor antagonist and a biodegradable polymer as understood from Leung using techniques suggested by Manca with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to stabilize the drug load of the active as suggested in Manca and incorporate a penetration enhancer, e.g., chitosan, into the particle to enhance absorption of the drug or nanoparticles as taught by Sung. The skilled artisan could have modified adenosine receptor agonist microparticles comprising PLGA with chitosan by using methods for forming particles according to Manca. The skilled artisan would have had a reasonable expectation of success because Sung expressly suggests this modification for drug release particles similar to those taught by Leung and having utility for treating cancer. 
The combined teachings of Leung, Sung, and Manca do not expressly teach the particles free of unincorporated chitosan as implied by the washing step. 
Moslemy teaches positively charged PLGA nanoparticles (Moslemy, e.g., 0006 and 0055). Moslemy teaches particles obtained by a method for forming PLGA nanoparticles including steps effective to incorporated the positively charged species in the oil phase in the formulation of the nanoparticles creates permanently charged nanoparticles (Moslemy, e.g., 0065). Further, particles are improved by steps effective to wash un-encapsulated ingredients from their surface (Moslemy, e.g., claim 6). This results in particles which have a consistent surface charge, e.g., surface charge does not change after further washing of particles or variation of pH within biologically acceptable limits (Moslemy, e.g., 0065). Permanent surface charge is desirable since the surface charge improves physical stability of nanoparticles (Moslemy, e.g., 0065). 
Moslemy provides a suggestion which would have prompted one skilled in the art to modify PLGA particles with a positively charged species, e.g., chitosan as suggested in Sung and Manca, so that the chitosan is incorporated within the organic phase with the PLGA polymer for the benefit of a permanent positive surface charge. Further, Moslemy clearly teaches ensuring the surface is free of unincorporated positively charged species improves the stability of the positive charge on the surface over physiological pH ranges. This would fulfil the consistent positive surface charge property desired by Sung (Sung, e.g., c36:1-7). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify particles comprising an adenosine receptor antagonist, e.g., SCH58261, prepared from biodegradable polymers including copolymers of glycolide and lactide as suggested by Leung according to the teachings of Manca, Sung and Moslemy with a reasonable expectation of success. The skilled artisan would have been motivated to incorporate chitosan for substantial reduction in burst release resulting in more stable release as suggested in Manca. The skilled artisan would have expected the chitosan to improve PLGA particles by stabilizing the drug load of the active as suggested in Manca and incorporate a penetration enhancer, e.g., chitosan, into the particle to enhance absorption of the drug or nanoparticles as taught by Sung. The skilled artisan would have been motivated to incorporate chitosan within the PLGA matrix as suggested by Manca and Sung for permanently positively charged nanoparticles which display a consistent positive charge over a broader pH range and resist variation to zeta potential changes due to subsequent particle manipulation as set forth in Moslemy. The skilled artisan would have had a reasonable expectation of success because Sung and Moslemy suggests modifying PLGA particles with positively charged species such as chitosan for improving drug release particles similar to those taught by Leung and having utility for treating cancer. 
Since Sung and Moslemy teach incorporating the positively charged species such as chitosan within the core of the microparticles and since Manca and Moslemy teaches preparing PLGA/chitosan composite particles by a method having the same steps claimed, the prior art appears to teach particles which have a generally uniform distribution of chitosan within the particles as claimed. The skilled artisan understood incorporating the positively charged species, e.g., chitosan, within the oil phase as suggested in Moslemy to achieve particles having a permanent positive charge would have resulted in a generally uniform distribution of chitosan within the polymer particles as claimed. 
Claims 98-101 are directed to process steps which do not appear to impart any structural distinction to the particles over the particles suggested by the combined teachings of Leung, Sung, Manca, and Moslemy.
Applicable to claim 102: Leung teaches SCH58261. See Leung, e.g., c3:l60-65, c6:l11-15.
Applicable to claim 103: Manca teaches PLGA. See Manca, e.g., pp. 166-167, section 2.1.
Applicable to claim 104: Sung teaches nanoparticles having a size overlapping with the claimed range, e.g., 50-400 nm (Sung, e.g., c9:l25-26).
Claims 110-112 recite manipulative steps in the process for preparing the particle of claim 97. Claim 113 is an independent claim directed to particles formed a process, i.e., product (a particle) defined by process limitations. 
However, claims 98-101 and 110-113 do not appear to recite a step which implies a structural distinction over the particles suggested by Leung, Manca, Sung and Mosely. Since Manca teaches particles prepared by dissolving a biodegradable polymer (PLGA) and the active of interest in a solvent to prepare an organic phase; dissolving chitosan in an acid solution to prepare an aqueous phase, and mixing the organic phase with the aqueous phase, the method of preparation taught in Manca with the modification of using the positively charged chitosan with the PLGA polymer in the oil phase as suggested in Mosley appears to be the same as the method of preparation disclosed in the application as filed and claimed. 
Accordingly, the subject matter of claims 97-104 and 110-113 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

	Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615